Citation Nr: 1739595	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  16-30 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for service connection for depression, anxiety disorder, also claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety.


REPRESENTATION

Appellant represented by:	James Fausone, Attorney



ATTORNEY FOR THE BOARD

S. Krunic, Counsel

INTRODUCTION

The Veteran served on active duty from March 1982 to March 1985 and from November 1990 to June 1991.  The Veteran's awards and decorations include the Southwest Asia Service Medal with 3 Bronze Stars. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the VA Regional Office (RO) in Cleveland, Ohio. 

The Board finds that the evidence received since the last prior final denial of the claim in October 2007 is both new and material insofar as it relates to a previously unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.   See August 2010 Statement in Support of Claim for PTSD (21-0781); a May 2011 buddy statement; and the October 2011 VA examination report.  Thus, the Board concludes that the claim for entitlement to depression, anxiety disorder, to include PTSD, is reopened.  38 C.F.R. § 3.156(a).  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  The Board notes that VBMS contains pertinent VA treatment records that have not been considered by the RO; the April 2016 Statement of the Case (SOC) shows that the RO only considered VA treatment records dated from October 2007 to July 2011.  Furthermore, additional VA treatment records were associated with the claims file since the April 2016 SOC without a waiver of initial RO consideration of these records.  However, the RO will have the opportunity to review the additional VA treatment records on remand.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016). 38 U.S.C.A. § 7107 (a) (2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety is REMANDED to the AOJ. 
FINDINGS OF FACT

1.  In an October 2007 rating decision, the AOJ denied service connection for depression, anxiety disorder, also claimed as PTSD.  The Veteran timely appealed that decision and the RO issued a Statement of the Case in April 2009; however, the Veteran did not perfect his appeal.  

2. The evidence received since the October 2007 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim.


CONCLUSIONS OF LAW

1.  The October 2007 rating decision denying service connection for depression, anxiety disorder, also claimed as PTSD, is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2016).

2.  New and material evidence has been received sufficient to reopen the claim for service connection for depression, anxiety disorder, also claimed as PTSD.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156  (a) (2016).


ORDER

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for a depression, anxiety disorder, also claimed as PTSD, is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

In this case, the Veteran has contended that his psychiatric disorders, including PTSD, depression, and anxiety, are related to his in-service exposure to sarin gas,  inadequate provisions of ammunition and supplies in the Persian Gulf,  as well as exposure to frequent SCUD missile attacks during his deployment to Saudi Arabia. 
 
The Veteran's personnel records show that he served on active duty as a postal clerk with the 320th  Adjutant General Postal Company, 3d Personnel Group in Saudi Arabia, from December 1990 to May 1991. 

The Veteran was most recently afforded a VA examination in October 2011.  The examiner assessed the Veteran with major depressive disorder and generalized anxiety disorder but did not opine as to whether the diagnoses were related to the Veteran's military service.  With regard to PTSD, the examiner determined that the Veteran did not satisfy the criteria for a diagnosis of PTSD yet he reported numerous symptoms of PTSD under the criterion for a PTSD diagnosis.   In addition, the examiner reasoned that the Veteran's description of his in-service stressors "did not seem to rise to the intense level of fear or horror at the time."  Furthermore, the examiner found that the Veteran's enumerated stressors were related to his fear of hostile military activity but later in the report, determined that the Veteran had no exposure to a traumatic event.  The examiner also reported that the Veteran's verbal descriptions and written statements contained in the claims folder were vague; however, the record contains an October 2004 report from the Department of the Army Center for Unit Records Research, corroborating the Veteran's claim that his unit was subjected to SCUD missile attacks while he was stationed in Saudi Arabia.  

Additionally, effective August 4, 2014, VA amended the portion of the rating schedule dealing with mental disorders and its adjudication regulations to incorporate the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-5) rather than the Fourth Edition (DSM-IV). In this case, the Veteran's claim was certified to the Board in August 2016; therefore, the regulations pertaining to the DSM-5 are for application.  Based on the foregoing, a remand is necessary to obtain an additional VA examination and medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311   (2007).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016). 38 U.S.C.A. § 7107 (a) (2) (West 2014).


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who provided treatment for his psychiatric disabilities. After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding VA treatment records.

2.  After completing the foregoing development, provide the Veteran with a VA examination to determine the etiology of any current psychiatric disorder that may be present, to include PTSD.  The examiner must elicit from the Veteran a history of his psychiatric symptoms, to include whether he experienced any symptoms during service.  The examiner must review all pertinent records associated with the claims file.

The Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should be informed that the Veteran's service treatment records from his second period of active duty service dated from November 1990 to June 1991 were unable to be located and are therefore unavailable for review. 

The examiner must identify all current psychiatric disorders.  If any previously diagnosed disorder is no longer present, the examiner must provide an explanation.

For each disorder identified other than PTSD, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, to include any symptomatology therein.

With respect to PTSD, the AOJ must provide the examiner with a summary of any verified in-service stressors and instruct the examiner that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  

In preparing the summary of verified stressors, the AOJ must consider the May 1991 Memorandum from the Department of the Army 320th Adjutant General Postal Company in King Khalid Military City, Saudi Arabia confirming the Veteran's participation in Operation Desert Shield/Storm from December 1990 to May 1991; the October 2004 report from the Department of the Army Center for Unit Records Research, stating that the 320th  Adjutant General Postal Company, based in King Khalid Military City, was subjected to SCUD missile attacks between January and February 1991, which is when the Veteran was stationed there; the December 2000 letter from the Office of the Secretary of Defense notifying the Veteran that he may have been exposed to very low levels of chemical agents resulting from the demolition of munitions at Khamisiyah, Iraq; and the April 2011 buddy statement from A.P. (initials used to protect privacy).

The examiner should first determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied under DSM-5 criteria.  If the PTSD diagnosis is deemed appropriate, the examiner must comment on the link between the current symptomatology and any verified in-service stressor(s) and/or the fear of hostile military or terrorist activity.

In rendering the medical opinion, the VA examiner should consider the private treatment records from Dr. T.M. dated August 1991 (two months after active duty discharge),  July 1992,  August 1992, and September 1992 documenting depression, anxiety, mood swings, and situational stress; the April 2011 buddy statement from A.P., and the Veteran's lay statements.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


